Case: 13-13470    Date Filed: 07/29/2014   Page: 1 of 9


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13470
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:11-cv-01580-VEH



JENNIE MCQUEEN,

                                                          Plaintiff-Appellant,

                                 versus


WELLS FARGO,

                                                                   Defendant,

AEROTEK,
WELLS FARGO HOME MORTGAGE,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (July 29, 2014)
                Case: 13-13470       Date Filed: 07/29/2014       Page: 2 of 9


Before WILSON, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

       Jennie McQueen appeals, pro se,1 from the district court’s grant of summary

judgment in favor of Aerotek, Inc. (Aerotek), and Wells Fargo Home Mortgage

(Wells Fargo), in her employment discrimination suit under Title VII, 42 U.S.C. §

2000e-2(a), 42 U.S.C. § 1981, and the Age Discrimination in Employment Act

(ADEA), 29 U.S.C. § 621. McQueen, a 62-year old African-American female

represented by counsel, filed the present suit in 2011 against Aerotek and Wells

Fargo under Title VII, 42 U.S.C. § 1981, and the ADEA. In her complaint, as later

amended, she alleged that as part of her employment with Aerotek, a temporary

employment agency, she was assigned to work for Wells Fargo’s Loss Mitigation

Department. During her assignment at Wells Fargo, McQueen’s direct supervisor

was Tyler Mardis, a “much younger” Wells Fargo employee. According to

McQueen, Mardis: (1) made derogatory comments about alleged mistakes she

made in the course of her work; (2) reassigned assignments that she had already

largely completed to a younger white employee; (3) frequently threatened to fire

her; and (4) informed other employees that she was behind in her work. McQueen

eventually filed grievances with Aerotek regarding Mardis’s behavior. Shortly


       1
         “Pro se pleadings are held to a less stringent standard than pleadings drafted by
attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998) (per curiam).
                                               2
                Case: 13-13470    Date Filed: 07/29/2014    Page: 3 of 9


thereafter, Mardis informed her that she had committed fraud on a loan borrower’s

file. Then, within ten days of the original filing of her grievances, Aerotek

informed her that Wells Fargo was discontinuing her assignment due to her alleged

fraud.

         On appeal, McQueen presents four arguments. First, she contends that the

district court erred in concluding that she did not establish a prima facie case of

race discrimination against both Aerotek and Wells Fargo, under Title VII and

§ 1981. Similarly, she argues that she did establish a prima facie case of racially

hostile work environment against both defendants, under § 1981. Next, she

contends that that district court erred in concluding that she failed to establish a

prima facie case of age discrimination under the ADEA against Wells Fargo.

Finally, she argues that the court erred in concluding that she did not establish a

prima facie case of retaliation under § 1981 against both Aerotek and Wells Fargo.

Upon review of the record and consideration of the parties’ briefs, we affirm.

                                           I.

         We review a district court’s grant of summary judgment de novo, viewing

all evidence in a light most favorable to the non-moving party. Owen v. I.C. Sys.,

Inc., 629 F.3d 1263, 1270 (11th Cir. 2011).

         Title VII prohibits an employer from discriminating against a person based

on race. 42 U.S.C. § 2000e-2(a)(1). Similarly, 42 U.S.C. § 1981 provides that


                                           3
               Case: 13-13470      Date Filed: 07/29/2014     Page: 4 of 9


“[a]ll persons . . . shall have the same right . . . to make and enforce contracts . . .

as is enjoyed by white citizens.” 42 U.S.C. § 1981(a). “The elements of a claim of

race discrimination under 42 U.S.C. § 1981 are also the same as a Title VII

disparate treatment claim in the employment context.” Rice-Lamar v. City of Fort

Lauderdale, Fla., 232 F.3d 836, 843 n.11 (11th Cir. 2000).

      When a plaintiff relies on circumstantial evidence of discrimination, as in

this case, we apply the burden-shifting framework articulated in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). See Alvarez v.

Royal Atl. Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010). To make out a

prima facie case of racial discrimination, the plaintiff must show that “(1) she is a

member of a protected class; (2) she was subjected to an adverse employment

action; (3) her employer treated similarly situated employees outside of her

protected class more favorably than she was treated; and (4) she was qualified to

do the job.” Burke–Fowler v. Orange Cnty., Fla., 447 F.3d 1319, 1323 (11th Cir.

2006) (per curiam).

      Here, the district court correctly concluded that McQueen could not establish

a prima facie case of race discrimination under Title VII against either Aerotek or

Wells Fargo. McQueen did not submit any evidence that she was replaced by, or

treated less favorably than, a similarly situated employee outside of her protected

class. See Maynard v. Bd. of Regents, 342 F.3d 1281, 1289 (11th Cir. 2003). As


                                            4
              Case: 13-13470     Date Filed: 07/29/2014   Page: 5 of 9


the district court correctly noted, the only coworker that McQueen identified as a

potential comparator did not violate Wells Fargo’s employee policy by altering a

mortgage loan document following second-level review without authorization, as

McQueen did. Thus, McQueen failed to show that a comparator, who was

similarly situated in all relevant respects, received more favorable treatment than

she did. See Burke-Fowler, 447 F.3d at 1323 (“requir[ing] that the quantity and

quality of the comparator’s misconduct be nearly identical to prevent courts from

second-guessing employers’ reasonable decisions and confusing apples with

oranges.”); Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997) (per curiam)

(holding that in order to make a valid comparison as part of her prima facie case,

the plaintiff must show that she and the comparator are “similarly situated in all

relevant respects”). Accordingly, the district court correctly concluded that

McQueen failed to establish a prima facie case of race discrimination against

Aerotek or Wells Fargo. See Maynard, 342 F.3d at 1289.

                                         II.

      Generally, we refrain from deciding issues not raised in the district court.

Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

Aerokek argues that because McQueen did not raise the racially hostile work

environment claim below, we should not address it. We agree.




                                          5
                Case: 13-13470   Date Filed: 07/29/2014   Page: 6 of 9


       The record shows that McQueen did not raise a racially hostile work

environment claim in either her initial complaint or her amended complaint. She

also did not present any argument as to a potential hostile work environment claim

in her response to the defendants’ motions for summary judgment. Accordingly,

the district court correctly concluded that McQueen did not properly plead a hostile

work environment claim. See Fed. R. Civ. P. 8(a)(2) (requiring a complaint to

include “a short and plain statement of the claim showing that the pleader is

entitled to relief.”).

                                         III.

       The ADEA makes it “unlawful for an employer . . . to fail or refuse to hire

or to discharge any individual or otherwise discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s age.” 29 U.S.C. § 623(a)(1). The ADEA applies to

individuals who are at least 40 years of age. Id. § 631(a). “[T]he plaintiff’s age

must have actually played a role in the employer’s decisionmaking process and had

a determinative influence on the outcome.” Reeves v. Sanderson Plumbing

Products, Inc., 530 U.S. 133, 141, 120 S. Ct. 2097, 2105 (2000) (internal quotation

marks omitted).

       Applying the McDonnell Douglas framework, the plaintiff can establish a

prima facie case of age discrimination by showing, in part, that she was replaced


                                          6
              Case: 13-13470     Date Filed: 07/29/2014   Page: 7 of 9


by, or treated less favorably than, a substantially younger person. See Kelliher v.

Veneman, 313 F.3d 1270, 1275 (11th Cir. 2002) (applying McDonnell Douglas in

an age discrimination context); Chapman v. AI Transport, 229 F.3d 1012, 1024

(11th Cir. 2000) (en banc) (same). We have also held that, following the Supreme

Court’s decision in Gross v. FBL Financial Services, Inc., 557 U.S. 167, 129 S. Ct.
2343 (2009), ADEA plaintiffs may also make a prima facie case by showing by a

preponderance of the evidence that age was the “but-for” cause of the employer’s

adverse action. Sims v. MVM, Inc., 704 F.3d 1327, 1332–33, 1337 (11th Cir. 2013)

(reaffirming the utility of the McDonnell Douglas framework post-Gross, while

also noting that McDonnell Douglas is not the only method by which ADEA

plaintiffs may make a prima facie case).

      The district court correctly granted Wells Fargo’s motion for summary

judgment on McQueen’s age discrimination claim. First, McQueen did not

establish a prima facie case of age discrimination under the ADEA. Applying the

McDonnell Douglas framework, McQueen did not establish that she was replaced

by, or treated less favorably than, a substantially younger person. See Kelliher,
313 F.3d at 1275; Chapman, 229 F.3d at 1024. Accordingly, she did not establish

a prima facie case of age discrimination.

      Next, McQueen did not present any evidence that she was mistreated on

account of her age—she did not establish that her age was the “but-for” cause of


                                            7
               Case: 13-13470     Date Filed: 07/29/2014    Page: 8 of 9


any adverse employment action. See Sims, 704 F.3d at 1332–33, 1337. The

district court did not err in granting summary judgment in favor of Wells Fargo on

McQueen’s age discrimination claim.

                                          IV.

      Title VII and § 1981 prohibit employers from taking adverse actions against

employees in retaliation for their opposition to statutorily prohibited racial

discrimination. See 42 U.S.C. § 2000e-3(a); CBOCS Inc. v. Humphries, 553 U.S.
442, 446, 128 S. Ct. 1951, 1954–55 (2008). In the employment context, the same

substantive analysis applies to claims of discrimination under § 1981 and Title VII.

Turnes v. AmSouth Bank, 36 F.3d 1057, 1060 (11th Cir. 1994). Accordingly, while

McQueen’s amended complaint raised a retaliation claim only under § 1981, this

court, like the district court, may analyze her claim under the Title VII framework.

      Title VII prohibits private employers from retaliating against an employee

because she has opposed acts made unlawful by that law. 42 U.S.C. § 2000e-3(a).

In order to establish her prima facie case of retaliation, the plaintiff may show,

among other things, that she engaged in statutorily protected expression.

Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001). In order to

establish statutorily protected expression, it is necessary for a plaintiff to show that

she “had a good faith, reasonable belief that the employer was engaged in unlawful




                                           8
               Case: 13-13470      Date Filed: 07/29/2014   Page: 9 of 9


employment practices.” Little v. United Tech., Carrier Transicold Div., 103 F.3d
956, 960 (11th Cir. 1997).

      The district court correctly granted the defendants’ motions for summary

judgment on McQueen’s retaliation claims, as she did not establish a prima facie

case of retaliation under § 1981. Specifically, McQueen failed to demonstrate that

the discrimination grievances she submitted to Aerotek constituted statutorily

protected expression, as she did not present any evidence showing that her belief

that she suffered race discrimination was objectively reasonable. Rather, she

expressly admitted that no one at Aerotek or Wells Fargo ever made any

derogatory comments towards her, or otherwise mistreated her, on the basis of her

race. Accordingly, the district court correctly found that she failed to establish a

prima facie case of retaliation.

      AFFIRMED.




                                           9